229 U.S. 414 (1913)
PORTLAND RAILWAY, LIGHT AND POWER COMPANY
v.
RAILROAD COMMISSION OF OREGON (NO. 2).
No. 120.
Supreme Court of United States.
Argued May 1, 2, 1913.
Decided June 10, 1913.
ERROR TO THE SUPREME COURT OF THE STATE OF OREGON.
Mr. Franklin T. Griffith, and Mr. Joseph S. Clark, with whom Mr. Frederick V. Holman was on the brief, for plaintiff in error.
Mr. A.M. Crawford, Attorney General of the State of Oregon, and Mr. Clyde B. Aitchison, with whom Mr. R.R. Giltner and Mr. R.M. Sewell were on the brief, for defendant in error.
MR. JUSTICE DAY delivered the opinion of the court.
The Oak Park Improvement Association, a voluntary organization of persons residing in and about the stations on the Oregon City Division of the plaintiff in error, the Portland Railway, Light and Power Company, known as the Oak Grove District and comprising Milwaukie Heights, Courtney, Oak Grove, Center and Risley, sought by complaint filed with the Railroad Commission of Oregon to have the Commission fix reasonable fares and to order their substitution for those found to be unreasonable and unjustly discriminatory. The Commission, upon hearing, found that the rate of fare of fifteen cents charged *415 by the Railway Company between the City of Portland and the Oak Grove District was unreasonable and unjustly discriminatory, and ordered the Railway Company to charge in lieu thereof a ten cent fare and to give the same transfer privileges to passengers traveling between Portland and the Oak Grove District that were accorded to passengers on the Mt. Scott Division of the plaintiff in error. The Supreme Court of Oregon, relying upon the conclusions reached by it in the Milwaukie Case (Portland Railway, Light & Power Co. v. Railroad Commission, 56 Oregon, 468), decided this day by this court, ante, p. 397, affirmed the decree of the Circuit Court confirming the order of the Commission, 57 Oregon, 126, and the case is here on writ of error.
The findings of fact in the present case are practically identical with those in the Milwaukie Case, ante, p. 397, except the exclusion of facts applying to Milwaukie alone and the substitution of facts pertinent to the Oak Grove District, and show that the circumstances and conditions under which the plaintiff in error transports passengers between Portland and certain stations named for a fare of ten cents, with transfer privileges, are substantially the same as the circumstances and conditions under which the plaintiff in error transports passengers between Portland and the Oak Grove District, except as to the rate of fare and the giving of transfers, and that, while the charges of the Railway Company upon the Oregon City Division are not in themselves unreasonable, they are "unjust and unreasonable, discriminatory and give undue preference."
This case, denominated the Oak Grove Case, and the Milwaukie Case were heard together in the Supreme Court of Oregon and have been presented together in this court. The contentions asserted in this case are the same contentions set up in the Milwaukie Case, and the opinion in the latter case (ante, p. 397) has dealt with the controversy *416 here presented. In view of the conclusions reached in that case, we see no reason to disturb the judgment of the Supreme Court of Oregon in the present case, and it is accordingly
Affirmed.